— In an action for divorce, the parties cross-appeal, as limited by plaintiff’s notice of appeal and defendant’s brief, from stated portions of a judgment of the Supreme Court, Rockland County, entered July 3, 1980, which, after a nonjury trial, inter alia, granted plaintiff a divorce by reason of the cruel and inhuman treatment of the plaintiff by the defendant, failed to reflect a portion of the trial court’s decision that defendant was entitled to a divorce and did not make provision for the installment payment of the counsel fee awarded plaintiff. Judgment modified, on the law, by amending the first decretal paragraph to read: “ordered, adjudged, and decreed, that the marriage between the plaintiff and the defendant be and it hereby is dissolved by reason of the cruel and inhuman treatment of the defendant by the plaintiff.” As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. The aforesaid modification is necessary in order to conform the judgment to Special Term’s decision. We find no merit in the parties’ other contentions. Damiani, J. P., Lazer, Mangano and Weinstein, JJ., concur.